



THE AMENDED AND RESTATED INCENTIVE AWARD PLAN
 
OF
 
TANGER FACTORY OUTLET CENTERS, INC. AND
 
TANGER PROPERTIES LIMITED PARTNERSHIP
 


Tanger Factory Outlet Centers, Inc., a corporation organized under the laws of
the state of North Carolina (the “Company”), adopted the Stock Option Plan for
Directors and Executive and Key Employees of Tanger Factory Outlet Centers,
Inc., (the “Plan”) on May 28, 1993.  The Plan has subsequently been amended from
time to time.  Tanger Properties Limited Partnership, a partnership organized
under the laws of the state of North Carolina (the “Partnership”) adopted the
Partnership Unit Option Plan for Employees of Tanger Properties Limited
Partnership (the “Unit Option Plan”) on May 28, 1993, which plan has also
subsequently been amended from time to time.  In order to conform the Plan
document to such amendments, to further amend the Plan in certain respects, and
to merge the Unit Option Plan into the Plan, the Plan was amended, restated and
renamed and adopted by the Company and the Partnership, effective as of May 14,
2004.  Such Amended and Restated Incentive Award Plan of Tanger Factory Outlet
Centers, Inc. and Tanger Properties Limited Partnership constituted a complete
amendment and restatement of the Plan in its entirety and a continuation of the
Plan.  The Plan also serves as the successor to the Unit Option Plan and no
further options have been granted under the Unit Option Plan since May 14,
2004.  All options outstanding under the Unit Option Plan on May 14, 2004 have
been and, to the extent applicable, shall continue to be treated as outstanding
options under the Plan.  However, each outstanding option so incorporated has
been and a shall hereafter continue to be governed solely by the terms of the
documents evidencing such option, and no provision of the Plan has been or shall
be deemed to affect or otherwise modify the rights or obligations of the holders
of such incorporated options with respect to their acquisition of Units or
Common Shares.  In order to amend the Plan in certain respects in light of
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including, without limitation, any such
regulations or other guidance that may be issued after the effective date of
this amendment and restatement of the Plan (collectively, “Section 409A”) the
Plan is now amended and restated by the Company and the Partnership, effective
as of December 29, 2008.


The purposes of this Plan are as follows:


(1)To further the growth, development and financial success of the Company and
the Partnership by providing additional incentives to directors and employees of
the Company, the Partnership and their subsidiaries, who have been or will be
given responsibility for the management or administration of the Company’s
business affairs, by assisting them to become owners of the Company’s Common
Shares and thus to benefit directly from such growth, development and financial
success.


(2)To enable the Company, the Partnership and their subsidiaries to obtain and
retain the services of the types of professional, technical and managerial
employees and directors considered essential to the long range success of the
Company by providing and offering them an opportunity to own Common Shares
and/or rights which will reflect the growth, development and financial success
of the Company.


This Plan is intended to comply with all applicable law, including the
requirements of Section 409A and shall be operated and interpreted in accordance
with this intention.  This Plan has been operated in reasonable good faith
compliance with Section 409A (within the meaning of Internal Revenue Service
Notices 2005-1, 2006-79 and 2007-86) during the period beginning on January 1,
2005 and ending on the effective date of this amendment and restatement of the
Plan.


ARTICLE I.
 
DEFINITIONS
 
Wherever the following terms are used in this Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  The masculine
pronoun shall include the feminine and neuter and the singular shall include the
plural, where the context so indicates.



--------------------------------------------------------------------------------


Section 1.1                      
Administrator

 
“Administrator” shall mean the entity that conducts the general administration
of the Plan as provided herein.  With reference to the administration of the
Plan with respect to Awards granted to Independent Directors, the term
“Administrator” shall refer to the Board.  With reference to the administration
of the Plan with respect to any other Award, the term “Administrator” shall
refer to the Committee unless the Board has assumed the authority for
administration of the Plan generally as provided in Section 9.2.


Section 1.2                        
Award

 
“Award” shall mean an Option, a Restricted Share award, a Performance Award, a
Deferred Share award or a Share Payment award which may be awarded or granted
under the Plan (collectively, “Awards”).


Section 1.3                        
Award Agreement

 
“Award Agreement” shall mean a written agreement executed by an authorized
officer of the Company, the Partnership or a Subsidiary, as applicable, and the
Holder which shall contain such terms and conditions with respect to an Award as
the Administrator shall determine, consistent with the Plan.


Section 1.4                        
Award Limit

 
“Award Limit” shall mean (a) with respect to Options, 180,000 Common Shares;
(b) with respect to Performance Awards, $1,000,000; and (c) with respect to all
other Awards, 60,000 Common Shares, in each case as adjusted pursuant to Section
10.3.


Section 1.5                        
Board

 
“Board” shall mean the Board of Directors of the Company.


Section 1.6                        
Change in Control

 
“Change in Control” shall mean:


(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i)
the then outstanding Common Shares (the “Outstanding Common Shares”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change in
Control:  (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (c) of this
Section 1.6; or
 
(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or
 
(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another corporation (a “Business Combination”), in each
case, unless, following such Business Combination, (i) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Common Shares and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own,
 

--------------------------------------------------------------------------------


 
directly or indirectly, more than 50% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Common Shares and Outstanding Company Voting Securities, as
the case may be, (ii) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
 
(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
 
For purposes of this Plan, the Partnership Units shall be treated as, and
aggregated with, the Common Shares and/or the Outstanding Company Voting
Securities to the extent such Partnership Units are convertible into Common
Shares or voting securities, respectively.


Section 1.7                                   Code
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.


Section 1.8                        
Committee

 
“Committee” shall mean the Share and Unit Option Committee of the Board,
appointed as provided in Section 9.1.


Section 1.9                        
Common Shares

 
“Common Shares” shall mean the common shares of the Company, par value $0.01 per
share.


Section 1.10                                  
Company

 
“Company” shall mean Tanger Factory Outlet Centers, Inc., a North Carolina
corporation.


Section 1.11                                  
Company Employee

 
“Company Employee” shall mean any employee (as defined in accordance with
Section 3401(c) of the Code) of the Company or of any Company Subsidiary.


Section 1.12                                  
Company Subsidiary

 
“Company Subsidiary” shall mean (i) a corporation, association or other business
entity of which 50% or more of the total combined voting power of all classes of
capital stock is owned, directly or indirectly, by the Company or by one or more
Company Subsidiaries or by the Company and one or more Company Subsidiaries,
(ii) any partnership or limited liability company of which 50% or more of the
capital and profits interests is owned, directly or indirectly, by the Company
or by one or more Company Subsidiaries or by the Company and one or more Company
Subsidiaries, and (iii) any other entity not described in clauses (i) or (ii)
above of which 50% or more of the ownership and the power, pursuant to a written
contract or agreement, to direct the policies and management or the financial
and other affairs thereof, are owned or controlled by the Company or by one or
more other Company Subsidiaries or by the Company and one or more Company
Subsidiaries; provided, however, that “Company Subsidiary” shall not include the
Partnership or any Partnership Subsidiary.



--------------------------------------------------------------------------------


Section 1.13                                  
Deferred Shares

 
“Deferred Shares” shall mean Common Shares awarded under Article VIII of the
Plan.


Section 1.14                                  
Director

 
“Director” shall mean a member of the Board.


Section 1.15                                  
Employee

 
“Employee” shall mean any Company Employee or Partnership Employee.


Section 1.16                                  
Exchange Act

 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.


Section 1.17                                  
Fair Market Value

 
“Fair Market Value” of a Common Share as of a given date shall be (i) the
closing price of the Common Shares, on the principal exchange on which Common
Shares are trading, on the trading day previous to such date, or, if Common
Shares were not traded on the day previous to such date, then on the next
preceding trading day during which a sale occurred; (ii) if such Common Shares
are not traded on an exchange but are quoted on Nasdaq or a successor quotation
system, (A) the last sales price (if the Common Shares are then listed as Global
Market Issue under the Nasdaq Global Market System) or (B) the mean between the
closing representative bid and asked prices for the Common Shares on the trading
day previous to such date as reported by Nasdaq or such successor quotation
system; or (iii) if such Common Shares are not publicly traded on an exchange
and not quoted on Nasdaq or a successor quotation system, the fair market value
of a Common Share as established by the Administrator acting in good faith.


Section 1.18                                  
Holder

 
“Holder” shall mean a person who has been granted or awarded an Award.


Section 1.19                                  
Incentive Share Option

 
“Incentive Share Option” shall mean an option which conforms to the applicable
provisions of Section 422 of the Code and which is designated as an Incentive
Share Option by the Administrator.
Section 1.20                                  
Independent Director

 
“Independent Director” shall mean a member of the Board who is not an Employee.


Section 1.21                                  
Non-Qualified Share Option

 
“Non-Qualified Share Option” shall mean an Option which is not designated as an
Incentive Share Option by the Administrator.


Section 1.22                                  
Option

 
“Option” shall mean an option to purchase Common Shares granted under Article IV
of this Plan.  An Option granted under this Plan shall, as determined by the
Administrator, be either a Non-Qualified Share Option or an Incentive Share
Option; provided, however, that Options granted to Independent Directors and to
individuals other than Company Employees shall be Non-Qualified Share Options.



--------------------------------------------------------------------------------


 
Section 1.23                                  
Partnership

 
“Partnership” shall mean Tanger Properties Limited Partnership, a partnership
organized under the laws of the state of North Carolina.


Section 1.24                                  
Partnership Agreement

 
“Partnership Agreement” shall mean the Amended and Restated Agreement of Limited
Partnership of Tanger Properties Limited Partnership, dated as of December 30,
1999, as the same may be amended, modified or restated from time to time.


Section 1.25                                  
Partnership Employee

 
“Partnership Employee” shall mean any employee (as defined in accordance with
Section 3401(c) of the Code) of the Partnership or of any Partnership
Subsidiary.


Section 1.26                                  
Partnership Holder Purchased Shares

 
“Partnership Holder Purchased Shares” shall have the meaning set forth in
Section 6.4.


Section 1.27                                  
Partnership Purchase Price

 
“Partnership Purchase Price” shall have the meaning set forth in Section 6.4.


Section 1.28                                  
Partnership Purchased Shares

 
“Partnership Purchased Shares” shall have the meaning set forth in Section 6.4.


Section 1.29                                  
Partnership Subsidiary

 
“Partnership Subsidiary” shall mean (i) a corporation, association or other
business entity of which 50% or more of the total combined voting power of all
classes of capital stock is owned, directly or indirectly, by the Partnership or
by one or more Partnership Subsidiaries or by the Partnership and one or more
Partnership Subsidiaries, (ii) any partnership or limited liability company of
which 50% or more of the capital and profits interests is owned, directly or
indirectly, by the Partnership or by one or more Partnership Subsidiaries or by
the Partnership and one or more Partnership Subsidiaries, and (iii) any other
entity not described in clauses (i) or (ii) above of which 50% or more of the
ownership and the power, pursuant to a written contract or agreement, to direct
the policies and management or the financial and other affairs thereof, are
owned or controlled by the Partnership or by one or more other Partnership
Subsidiaries or by the Partnership and one or more Partnership Subsidiaries.


Section 1.30                                  
Partnership Unit; Unit

 
“Partnership Unit” shall have the meaning ascribed to such term in the
Partnership Agreement and may be referred to herein as a “Unit”.


Section 1.31                                  
Performance Award

 
“Performance Award” shall mean a cash bonus, share bonus or other performance or
incentive award that is paid in cash, Common Shares or a combination of both,
awarded under Article VIII of this Plan.


Section 1.32                                  
Performance Criteria

 
“Performance Criteria” shall mean (a) the following business criteria with
respect to the Company, the Partnership or any Subsidiary or any division or
operating unit of either of them: (i) net income; (ii) pre-tax income; (iii)
operating income; (iv) cash flow; (v) earnings per share; (vi) return on equity;
(vii) return on invested capital or assets; (viii) cost reductions or savings;
(ix) funds from operations; (x) appreciation in the Fair Market Value of a
Common Share; (xi) total return performance on Common Shares as reported in the
Company’s annual proxy statement; (l) operating profit; (m) working capital; and
(n) earnings before any one or more of the following items: interest, taxes,
depreciation or amortization;
 

--------------------------------------------------------------------------------


provided, that each of the business criteria described in subsections (a)
through (n) shall be determined in accordance with generally accepted accounting
principles (“GAAP”); and (b) the following objective performance criteria as
applied to any Employee: (i) lease renewals; (ii) occupancy rates; (iii) average
tenant sales per square foot; and (iv) rental rates.  For each fiscal year of
the Company, the Committee may provide for objectively determinable adjustments,
as determined in accordance with GAAP, to any of the business criteria described
in subsections (a) and (b) for one or more of the items of gain, loss, profit or
expense:  (A) determined to be extraordinary or unusual in nature or infrequent
in occurrence; (B) related to the disposal of a segment of a business; (C)
related to a change in accounting principles under GAAP; (D) related to
discontinued operations that do not qualify as a segment of a business under
GAAP; (E) attributable to the business operations of any entity acquired by the
Company or the Partnership during the fiscal year and (F) reflecting adjustments
to funds from operations with respect to straight-line rental income as reported
in the Company’s Exchange Act reports.


Section 1.33                                  
Plan

 
“Plan” shall mean The Amended and Restated Incentive Award Plan of Tanger
Factory Outlet Centers, Inc. and Tanger Properties Limited Partnership.


Section 1.34                                  
REIT

 
“REIT” shall mean a real estate investment trust within the meaning of Sections
856 through 860 of the Code.


Section 1.35                                  
Restricted Share

 
“Restricted Share” shall mean a Common Share awarded under Article VII.


Section 1.36                                  
Rule 16b-3

 
“Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act, as such
Rule may be amended from time to time.


Section 1.37                                  
Secretary

 
“Secretary” shall mean the Secretary of the Company.


Section 1.38                                  
Section 162(m) Participant

 
“Section 162(m) Participant” shall mean any Employee designated by the
Administrator as an individual whose compensation for the fiscal year of such
designation or a future fiscal year may be subject to the limit on deductible
compensation imposed by Section 162(m) of the Code.


Section 1.39                                  
Section 409A

 
“Section 409A” shall have the meaning set forth in the preamble.


Section 1.40                                  
Share Payment

 
“Share Payment” shall mean (a) a payment in the form of Common Shares, or (b) an
option or other right to purchase Common Shares, as part of a deferred
compensation arrangement, made in lieu of all or any portion of the
compensation, including without limitation, salary, bonuses and commissions,
that would otherwise become payable to an Employee or Independent Director in
cash, awarded under Article VIII of the Plan.


Section 1.41                                  
Subsidiary

 
“Subsidiary” shall mean any Company Subsidiary or Partnership Subsidiary.



--------------------------------------------------------------------------------


Section 1.42                                  
Termination of Directorship

 
“Termination of Directorship” shall mean the time when a Holder who is an
Independent Director ceases to be a Director for any reason, including, but not
by way of limitation, a termination by resignation, failure to be elected, death
or retirement; provided, that, in any such case, such termination constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations.  The Board, in its sole discretion, shall
determine the effect of all matters and questions relating to Termination of
Directorship with respect to Independent Directors.


Section 1.43                                  
Termination of Employment

 
“Termination of Employment” shall mean the time when the employee-employer
relationship between a Holder and the Company, the Partnership or any Subsidiary
of either of them is terminated for any reason, with or without cause,
including, but not by way of limitation, a termination by resignation,
discharge, death, disability or retirement; provided, that, in any such case,
such termination constitutes a “separation from service” within the meaning of
Section 1.409A-1(h) of the Department of Treasury Regulations; but excluding (i)
a termination where there is a simultaneous reemployment or continuing
employment of such Holder by the Company, the Partnership or any Subsidiary of
either of them, (ii) at the discretion of the Administrator, a termination which
results in a temporary severance of the employee-employer relationship, and
(iii) at the discretion of the Administrator, a termination which is followed by
the simultaneous establishment of a consulting relationship by the Company, the
Partnership or any Subsidiary of either of them with the former employee.  The
Administrator, in its sole discretion, shall determine the effect of all matters
and questions relating to Termination of Employment, including, but not by way
of limitation, the question of whether a Termination of Employment resulted from
a discharge for good cause, and all questions of whether a particular leave of
absence constitutes a Termination of Employment; provided, however, that, unless
otherwise determined by the Administrator in its discretion, a leave of absence,
change in status from an Employee to an independent contractor or other change
in the employee-employer relationship shall constitute a Termination of
Employment if, and to the extent that, such leave of absence, change in status
or other change interrupts employment for the purposes of Section 422(a)(2) of
the Code and the then applicable regulations and revenue rulings under said
Section.




ARTICLE II.
 
SHARES SUBJECT TO PLAN
 
Section 2.1                        
Shares Subject to Plan

 
(a) Subject to Section 2.2 and adjustment pursuant to Section 10.3, the
aggregate number of Common Shares (or Units) which may be issued with respect to
Awards under the Plan shall not exceed 3,000,000.  Such limitation shall be
reduced by one for each Unit issued pursuant to the exercise of options granted
under the Unit Option Plan.  The Common Shares issuable with respect to Awards
may be either previously authorized but unissued shares or treasury shares.
 
(b) The maximum number of Common Shares which may be subject to Awards granted
under the Plan to any individual in any calendar year shall not exceed the Award
Limit.  To the extent required by Section 162(m) of the Code, shares subject to
Options which are canceled continue to be counted against the Award Limit.
 
Section 2.2                        
Share Counting

 
Notwithstanding Section 2.1(a): (i) the Administrator may adopt reasonable
counting procedures to ensure appropriate counting, avoid double counting (as,
for example, in the case of tandem or substitute awards), and make adjustments
if the number of Common Shares actually delivered differs from the number of
shares previously counted in connection with an Award; (ii) Common Shares that
are potentially deliverable under any Award that expires or is canceled,
forfeited, settled in cash or otherwise terminated without a delivery of such
shares to the Holder will not be counted as delivered under the Plan; (iii)
Common Shares that have been issued in connection with any Award (e.g.,
Restricted Shares) that is canceled, forfeited, or settled in cash such that
those shares are returned to the Company will again be available for Awards; and
(iv) Common Shares withheld in payment of the
 

--------------------------------------------------------------------------------


 
exercise price or taxes relating to any Award and shares equal to the number
surrendered in payment of any exercise price or taxes relating to any Award
shall be deemed to constitute shares not delivered to the Holder and shall be
deemed to be available for Awards under the Plan; provided, however, that, no
shares shall become available pursuant to this Section 2.2 to the extent that
(x) the transaction resulting in the return of shares occurs more than ten years
after the date of the most recent shareholder approval of the Plan, or (y) such
return of shares would constitute a “material revision” of the Plan subject to
shareholder approval under then applicable rules of the New York Stock Exchange
(or any other applicable exchange or quotation system).  In addition, in the
case of any Award granted in substitution for an award of a company or business
acquired by the Company, the Partnership or any Subsidiary, Common Shares issued
or issuable in connection with such substitute Award shall not be counted
against the number of shares reserved under the Plan, but shall be available
under the Plan by virtue of the Company’s assumption of the plan or arrangement
of the acquired company or business.  This Section 2.2 shall apply to the share
limit imposed to conform to the regulations promulgated under the Code with
respect to Incentive Share Options only to the extent consistent with applicable
regulations relating to Incentive Share Options under the Code.  Because shares
will count against the number reserved in Section 2.1 upon delivery, the
Administrator may, subject to the share counting rules under this Section 2.2,
determine that Awards may be outstanding that relate to a greater number of
shares than the aggregate remaining available under the Plan, so long as Awards
will not result in delivery and vesting of shares in excess of the number then
available under the Plan.  For purposes of this Section 2.2, Units under options
granted under the Unit Option Plan will be treated as, and aggregated with,
Common Shares.


ARTICLE III.
 
GRANTING OF AWARDS
 
Section 3.1                        
Award Agreement

 
           Each Award shall be evidenced by an Award Agreement.  Award
Agreements evidencing Awards intended to qualify as performance-based
compensation as described in Section 162(m)(4)(C) of the Code shall contain such
terms and conditions as may be necessary to meet the applicable provisions of
Section 162(m) of the Code.


Section 3.2                        
Provisions Applicable to Section 162(m) Participants

 
(a) The Committee, in its discretion, may determine whether or not an Award is
to qualify as performance-based compensation as described in Section
162(m)(4)(C) of the Code.
 
(b) Notwithstanding anything in the Plan to the contrary, the Committee may, in
its sole discretion, grant any Award to a Section 162(m) Participant, including
Restricted Shares the restrictions with respect to which lapse upon the
attainment of performance goals which are related to one or more of the
Performance Criteria, and any performance or incentive award described in
Article VIII that vests or becomes exercisable or payable upon the attainment of
performance goals which are related to one or more of the Performance Criteria.
 
(c) To the extent necessary to comply with the performance-based compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles VII or VIII to a Section 162(m) Participant which is
intended by the Committee to qualify as performance-based compensation, no later
than ninety (90) days following the commencement of any fiscal year in question
or any other designated fiscal period or period of service (or such other time
as may be required or permitted by Section 162(m) of the Code), the Committee
shall, in writing, (i) designate one or more Section 162(m) Participants,
(ii) select the Performance Criteria applicable to the fiscal year or other
designated fiscal period or period of service, (iii) establish the various
performance targets, in terms of an objective formula or standard, and amounts
of such Awards, as applicable, which may be earned for such fiscal year or other
designated fiscal period or period of service, and (iv) specify the relationship
between Performance Criteria and the performance targets and the amounts of such
Awards, as applicable, to be earned by each Section 162(m) Participant for such
fiscal year or other designated fiscal period or period of service.  Following
the completion of each fiscal year or other designated fiscal period or period
of service, the Committee shall certify in writing whether the applicable
performance targets have been achieved for such fiscal year or other designated
fiscal period or period of service.  Except as otherwise provided by any written
agreement between the Company and any applicable Holder, in determining the
amount earned by a Section 162(m) Participant, the Committee shall have the
right to reduce (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the fiscal
year or other designated fiscal period or period of service.
 

--------------------------------------------------------------------------------


(d) Furthermore, notwithstanding any other provision of the Plan, any Award
which is granted to a Section 162(m) Participant and which is intended to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code shall be subject to any additional limitations set forth in Section
162(m) of the Code (including any amendment to Section 162(m) of the Code) or
any regulations or rulings issued thereunder that are requirements for
qualification as performance-based compensation as described in Section
162(m)(4)(C) of the Code, and the Plan shall be deemed amended to the extent
necessary to conform to such requirements.
 
Section 3.3                        
Limitations Applicable to Section 16 Persons

 
Notwithstanding any other provision of the Plan, the Plan and any Award granted
or awarded to any individual who is then subject to Section 16 of the Exchange
Act, shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule.  To the extent permitted by applicable law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.


Section 3.4                        
Consideration

 
In consideration of an Award under the Plan, the Holder shall agree, in the
written Award Agreement, to remain in the employ of (or to serve as a Director
of, as applicable) the Company, the Partnership or a Subsidiary for a period of
one year from the date of Award grant (or, in the case of a Director, until the
next annual meeting of shareholders of the Company), or such shorter period as
may be fixed by the Administrator in the Award Agreement or by action of the
Administrator following grant of the Award.


Section 3.5                        
At-Will Employment

 
Nothing in the Plan or in any Award Agreement hereunder shall confer upon any
Holder any right to continue in the employ of the Company, the Partnership or
any Subsidiary, or as a Director of the Company, or shall interfere with or
restrict in any way the rights of the Company, the Partnership or any
Subsidiary, which are hereby expressly reserved, to discharge any Holder at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written employment agreement between the
Holder and the Company, the Partnership or any Subsidiary.


ARTICLE IV.
 
GRANTING OF OPTIONS
 
Section 4.1                        
Eligibility

 
Any Employee selected by the Committee pursuant to Section 4.3(a)(i) shall be
eligible to be granted an Option.  Any Independent Director selected by the
Board pursuant to Section 4.3(b)(i) shall be eligible to be granted an Option.


Section 4.2                        
Qualification of Incentive Share Options

 
No Incentive Share Option shall be granted to any person who is not a Company
Employee.


Section 4.3                        
Granting of Options

 
(a) The Committee shall from time to time, in its sole discretion, and subject
to applicable limitations of this Plan:
 
(i)  
Select from among the Employees (including Employees who have previously
received Awards) such of them as in its opinion should be granted Options;

 
(ii)  
Subject to the Award Limit, determine the number of shares to be subject to such
Options granted to the selected Employees;

 

--------------------------------------------------------------------------------


 
(iii)  
 Subject to Section 4.2, determine whether such Options are to be Incentive
Share Options or Non-Qualified Share Options and whether such Options are to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code; and

 
(iv)  
Determine the terms and conditions of such Options, consistent with this Plan;
provided, however, that the terms and conditions of Options intended to qualify
as performance-based compensation as described in Section 162(m)(4)(C) of the
Code shall include, but not be limited to, such terms and conditions as may be
necessary to meet the applicable provisions of Section 162(m) of the Code.

 
(b) The Board shall from time to time, in its sole discretion, and subject to
applicable limitations of this Plan:
 
(i)  
Determine which Independent Directors (including Independent Directors who have
previously received Options) such of them as in its opinion should be granted
Options; and

 
(ii)  
Determine the terms and conditions of such Options, consistent with this Plan.

 
(c) Upon the selection of an Employee or Independent Director to be granted an
Option, the Administrator shall instruct the Secretary to issue the Option and
may impose such conditions on the grant of the Option as it deems appropriate.
 
ARTICLE V.
 
TERMS OF OPTIONS
 
Section 5.1                        
Exercise Price

 
The exercise price per share of the shares subject to each Option shall be set
by the Administrator in its discretion; provided, however, that such price shall
be no less than the Fair Market Value of a Common Share on the date the Option
is granted, and, in the case of Incentive Share Options granted to an individual
then owning (within the meaning of Section 424(d) of the Code) more than 10% of
the total combined voting power of all classes of shares of the Company or any
subsidiary or parent corporation thereof (within the meaning of Section 422 of
the Code) such price shall not be less than 110% of the Fair Market Value of a
Common Share on the date the Option is granted.


Section 5.2                        
Option Term

 
The term of an Option shall be set by the Administrator in its discretion;
provided, however, that (i) in the case of Incentive Share Options, the term
shall not be more than ten (10) years from the date the Incentive Share Option
is granted, or five (5) years from such date if the Incentive Share Option is
granted to an individual then owning (within the meaning of Section 424(d) of
the Code) more than 10% of the total combined voting power of all classes of
shares of the Company or any subsidiary or parent corporation thereof (within
the meaning of Section 422 of the Code).  Except as limited by requirements of
Section 422 of the Code and regulations and rulings thereunder applicable to
Incentive Share Options and the requirements of Section 409A, the Administrator
may extend the term of any outstanding Option in connection with any Termination
of Employment or Termination of Directorship, or amend any other term or
condition of such Option relating to such a termination.


Section 5.3                        
Option Vesting

 
(a) The period during which the right to exercise an Option in whole or in part
vests in the Holder shall be set by the Administrator and the Administrator may
determine that an Option may not be exercised in whole or in part for a
specified period after it is granted.  At any time after grant of an Option, the
Administrator may, in its sole discretion and subject to whatever terms and
conditions it selects, accelerate the period during which an Option vests.
 

--------------------------------------------------------------------------------


(b) No portion of an Option which is unexercisable at Termination of Employment
or Termination of Directorship shall thereafter become exercisable, except as
may be otherwise provided by the Administrator (other than with respect to
Options granted to Independent Directors) either in the Award Agreement or by
action of the Administrator following the grant of the Option.
 
(c) To the extent that the aggregate Fair Market Value of shares with respect to
which “incentive stock options” (within the meaning of Section 422 of the Code,
but without regard to Section 422(d) of the Code) are exercisable for the first
time by a Holder during any calendar year (under the Plan and all other
incentive stock option plans of the Company and any subsidiary) exceeds
$100,000, such Options shall be treated as Non-Qualified Share Options to the
extent required by Section 422 of the Code.  The rule set forth in the preceding
sentence shall be applied by taking options into account in the order in which
they were granted.  For purposes of this Section 5.3(c), the Fair Market Value
of shares shall be determined as of the time the option with respect to such
shares is granted.
 
(d) In the event of a Change in Control, each Option granted to an Independent
Director or to an Employee shall be exercisable as to all shares covered thereby
immediately prior to the consummation of such Change in Control and subject to
such consummation, notwithstanding anything to the contrary in this Section 5.3
or the vesting schedule of such Option.
 
ARTICLE VI.
 
EXERCISE OF OPTIONS
 
Section 6.1                        
Partial Exercise

 
An exercisable Option may be exercised in whole or in part.  However, an Option
shall not be exercisable with respect to fractional shares and the Administrator
may require that, by the terms of the Option, a partial exercise be with respect
to a minimum number of shares.


Section 6.2                        
Manner of Exercise

 
All or a portion of an exercisable Option shall be deemed exercised upon
delivery of all of the following to the Secretary or his office prior to the
time when such Option or such portion becomes unexercisable under the Plan or
the applicable Award Agreement:


(a) A written notice complying with the applicable rules established by the
Administrator stating that the Option, or a portion thereof, is exercised.  The
notice shall be signed by the Holder or other person then entitled to exercise
the Option or such portion of the Option;
 
(b) Such representations and documents as the Administrator, in its sole
discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended, and any other
federal or state securities laws or regulations.  The Administrator may, in its
sole discretion, also take whatever additional actions it deems appropriate to
effect such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;
 
(c) In the event that the Option shall be exercised pursuant to Section 10.1 by
any person or persons other than the Holder, appropriate proof of the right of
such person or persons to exercise the Option; and
 
(d) Full cash payment to the Secretary for the shares with respect to which the
Option, or portion thereof, is exercised.  However, the Administrator may in its
discretion (i) allow a delay in payment up to thirty (30) days from the date the
Option, or portion thereof, is exercised; (ii) allow payment, in whole or in
part, through the delivery of Common Shares owned by the Holder, duly endorsed
for transfer to the Company with a Fair Market Value on the date of delivery
equal to the aggregate exercise price of the Option or exercised portion
thereof; (iii) allow payment, in whole or in part, through the surrender of
Common Shares then issuable upon exercise of the Option having a Fair Market
Value on the date of Option exercise equal to the aggregate exercise price of
the Option or exercised portion thereof; (iv) allow payment, in whole or in
part, through the delivery of property of any kind which
 

--------------------------------------------------------------------------------


constitutes good and valuable consideration; (v) allow payment, in whole or in
part, through the delivery of a full recourse promissory note bearing interest
(at no less than such rate as shall then preclude the imputation of interest
under the Code) and payable upon such terms as may be prescribed by the
Administrator; (vi) allow payment, in whole or in part, through the delivery of
a notice that the Holder has placed a market sell order with a broker with
respect to Common Shares then issuable upon exercise of the Option, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company in satisfaction of the Option exercise price, provided that
payment of such proceeds is then made to the Company upon settlement of such
sale; or (vii) allow payment through any combination of the consideration
provided in the foregoing subparagraphs (ii), (iii), (iv), (v) and (vi).  In the
case of a promissory note, the Administrator may also prescribe the form of such
note and the security to be given for such note.  The Option may not be
exercised, however, by delivery of a promissory note or by a loan from the
Company, the Partnership or any Subsidiary when or where such loan or other
extension of credit is prohibited by law, and payment in the manner prescribed
by the preceding sentences shall not be permitted to the extent that the
Administrator determines that payment in such manner may result in an extension
or maintenance of credit, an arrangement for the extension of credit, or a
renewal of an extension of credit in the form of a personal loan to or for any
Director or executive officer of the Company that is prohibited by Section 13(k)
of the Exchange Act or other applicable law.
 
Section 6.3                        
Transfer of Shares to a Company Employee or Independent Director

 
As soon as practicable after receipt by the Company, pursuant to Section 6.2(d),
of payment for the shares with respect to which an Option (which in the case of
a Company Employee or Independent Director was issued to and is held by such
Holder in such capacity), or portion thereof, is exercised by a Holder who is a
Company Employee or Independent Director, then, with respect to each such
exercise, the Company shall transfer to the Holder the number of shares equal to


(a) The amount of the payment made by the Holder to the Company pursuant to
Section 6.2(d), divided by
 
(b) The price per share of the shares subject to the Option as determined
pursuant to Section 5.1.
 
Section 6.4                        
Transfer of Shares to a Partnership Employee

 
As soon as practicable after receipt by the Company, pursuant to Section 6.2(d),
of payment for the shares with respect to which an Option (which was issued to
and is held by a Partnership Employee in such capacity), or portion thereof, is
exercised by a Holder who is a Partnership Employee, then, with respect to each
such exercise:


(a) the Company shall transfer to the Holder the number of shares equal to
(A) the amount of the payment made by the Holder to the Company pursuant to
Section 6.2(d) divided by (B) the Fair Market Value of a share of Common Stock
at the time of exercise (the “Partnership Holder Purchased Shares”);
 
(b) the Company shall sell to the Partnership the number of shares (the
“Partnership Purchased Shares”) equal to the excess of (i) the amount obtained
by dividing (A) the amount of the payment made by the Holder to the Company
pursuant to Section 6.2(d) by (B) the price per share of the shares subject to
the Option as determined pursuant to Section 5.1, over (ii) the number of
Partnership Holder Purchased Shares.  The price to be paid by the Partnership to
the Company for the Partnership Purchased Shares (the “Partnership Purchase
Price”) shall be an amount equal to the product of (x) the number of Partnership
Purchased Shares and (y) the Fair Market Value of a share of Common Stock at the
time of the exercise; and
 
(c)as soon as practicable after receipt of the Partnership Purchased Shares by
the Partnership, the Partnership shall transfer such shares to the Holder at no
additional cost, as additional compensation.


Section 6.5                        
Transfer of Payment to the Partnership

 
As soon as practicable after receipt by the Company of the amounts described in
Sections 6.2(d) and 6.4(b), the Company shall contribute to the Partnership an
amount of cash equal to such payments and the Partnership shall issue an
additional interest in the Partnership on the terms set forth in the Partnership
Agreement.



--------------------------------------------------------------------------------


Section 6.6                        
Conditions to Issuance of Share Certificates

 
Neither the Company nor the Partnership shall be required to issue or deliver
any certificate for Common Shares purchased upon the exercise of any Option or
portion thereof prior to fulfillment of all of the following conditions:


(a) The admission of such shares to listing on all stock exchanges on which such
series or class of shares is then listed;
 
(b) The completion of any registration or other qualification of such shares
under any state or federal law, or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Administrator shall, in its sole discretion, deem necessary or
advisable;
 
(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its sole discretion,
determine to be necessary or advisable;
 
(d) The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may establish from time to time for reasons of
administrative convenience; and
 
(e) The receipt by the Company or the Partnership of full payment for such
shares, including payment of any applicable withholding tax.
 
Section 6.7                        
Rights as Shareholders

 
The Holders of Options shall not be, nor have any of the rights or privileges
of, shareholders of the Company in respect of any shares purchasable upon the
exercise of any part of an Option unless and until certificates representing
such shares have been issued by the Company or the Partnership to such Holders.


Section 6.8                        
Ownership and Transfer Restrictions

 
The Administrator, in its sole discretion, may impose such restrictions on the
ownership and transferability of the shares purchasable upon the exercise of an
Option as it deems appropriate.  Any such restriction shall be set forth in the
respective Award Agreement or other written agreement between the Company and
the Holder and may be referred to on the certificates evidencing such shares.


ARTICLE VII.
 
AWARD OF RESTRICTED SHARES
 
Section 7.1                        
Eligibility

 
Subject to the Award Limit, Restricted Shares may be awarded to any Employee or
Independent Director.


Section 7.2                        
Award of Restricted Shares

 
(a) The Administrator may from time to time, in its sole discretion:
 
(i) Select from among Employees and Independent Directors (including Employees
and Independent Directors who have previously received other Awards under the
Plan) such of them as in its opinion should be awarded Restricted Shares; and
 
(ii) Determine the purchase price, if any, and other terms and conditions
(including, without limitation, in the case of awards to Employees of the
Partnership or any Partnership Subsidiary, the mechanism for the transfer of the
Restricted Shares and payment therefor, and any surrender of such Restricted
Shares pursuant to Section 7.4) applicable to such Restricted Shares, consistent
with the Plan.
 

--------------------------------------------------------------------------------


(b) The Administrator shall establish the purchase price, if any, and form of
payment for Restricted Shares; provided, however, that such purchase price, if
any, shall be no less than the par value of the Common Shares to be purchased,
unless otherwise permitted by applicable state law.  In all cases, legal
consideration shall be required for each issuance of a Restricted Share.
 
(c) Upon the selection of an Employee or Independent Director to be awarded
Restricted Shares, the Administrator shall instruct the Secretary to issue such
Restricted Shares and may impose such conditions on the issuance of such
Restricted Shares as it deems appropriate.
 
Section 7.3                        
Rights as Shareholders

 
Subject to Section 7.4, upon delivery of the Restricted Shares to the Holder or
the escrow holder pursuant to Section 7.6, the Holder shall have, unless
otherwise provided by the Administrator, all the rights of a shareholder with
respect to said shares, subject to the restrictions in his or her Award
Agreement, including the right to receive all dividends and other distributions
paid or made with respect to the shares; provided, however, that in the
discretion of the Administrator, any extraordinary distributions with respect to
the Common Shares shall be subject to the restrictions set forth in Section 7.4.


Section 7.4                        
Restriction

 
All Restricted Shares issued under the Plan (including any shares received by
holders thereof with respect to Restricted Shares as a result of share
dividends, share splits or any other form of recapitalization) shall, in the
terms of each individual Award Agreement, be subject to such restrictions as the
Administrator shall provide, which restrictions may include, without limitation,
restrictions concerning voting rights and transferability and restrictions based
on duration of employment with the Company, the Partnership or any Subsidiary or
performance of the Company, the Partnership or a Subsidiary or individual
performance; provided, however, that, except with respect to Restricted Shares
granted to Section 162(m) Participants, by action taken after the Restricted
Shares are issued, the Administrator may, on such terms and conditions as it may
determine to be appropriate, remove any or all of the restrictions imposed by
the terms of the Award Agreement.  Restricted Shares may not be sold or
encumbered until all restrictions are terminated or expire.  Except as otherwise
provided by any written agreement between the Company, the Partnership or any
Subsidiary, as applicable, and any applicable Holder, if no cash consideration
was paid by the Holder upon issuance, a Holder’s rights in unvested Restricted
Shares shall lapse, and such Restricted Shares shall be surrendered to the
Company, the Partnership or the Subsidiary, as applicable, without
consideration, upon a Termination of Employment or Termination of Directorship.


Section 7.5                        
Repurchase of Restricted Shares

 
Except as otherwise provided by the individual Award Agreement, the Company, the
Partnership or a Subsidiary shall have the right to repurchase from the Holder
the Restricted Shares then subject to restrictions under the Award Agreement
immediately upon a Termination of Employment or, if applicable, upon a
Termination of Directorship, at a cash price per share equal to the lesser of
(i) the Fair Market Value of a Common Share on the date of Termination of
Employment or Termination of Directorship, as applicable, and (ii) the price per
share paid by the Holder for such Restricted Shares.


Section 7.6                        
Escrow

 
Except as otherwise provided in any Award Agreement, the Secretary or such other
escrow holder as the Administrator may appoint shall retain physical custody of
each certificate representing Restricted Shares until all of the restrictions
imposed under the Award Agreement with respect to the shares evidenced by such
certificate expire or shall have been removed.


Section 7.7                        
Legend

 
In order to enforce the restrictions imposed upon Restricted Shares hereunder,
the Administrator shall cause a legend or legends to be placed on certificates
representing all Restricted Shares that are still subject to restrictions under
Award Agreements, which legend or legends shall make appropriate reference to
the conditions imposed thereby.



--------------------------------------------------------------------------------


ARTICLE VIII.
 
PERFORMANCE AWARDS,
 
DEFERRED SHARES, SHARE PAYMENTS
 
Section 8.1                        
Eligibility

 
Subject to the Award Limit, one or more Performance Awards, awards of Deferred
Shares and/or Share Payments may be granted to any Employee or Director whom the
Administrator determines should receive such an Award.


Section 8.2                        
Performance Awards

 
(a) Any Employee or Independent Director selected by the Administrator may be
granted one or more Performance Awards.  The value of such Performance Awards
may be linked to any one or more of the Performance Criteria or other specific
performance criteria determined appropriate by the Administrator, in each case
on a specified date or dates or over any period or periods determined by the
Administrator.  In making such determinations, the Administrator shall consider
(among such other factors as it deems relevant in light of the specific type of
award) the contributions, responsibilities and other compensation of the
particular Employee or Independent Director.
 
(b) Without limiting Section 8.2(a), the Administrator may grant Performance
Awards to any 162(m) Participant in the form of a cash bonus payable upon the
attainment of objective performance goals which are established by the
Administrator and relate to one or more of the Performance Criteria, in each
case on a specified date or dates or over any period or periods determined by
the Administrator; provided that any such bonus shall be subject to the
continued employment of such Participant on the last day of such period or
periods determined by the Administrator (the “Performance Date”), which
Performance Date, with respect to bonuses determined on an annual basis, shall
be December 31 of the applicable calendar year; and, provided, further, that any
such bonus shall be payable to such Participant either (i) on or prior to the
15th day of the third calendar month following the calendar year in which the
Performance Date occurs or (ii) in a manner that complies with the requirements
of Section 409A.  Any such bonuses paid to 162(m) Participants shall be based
upon objectively determinable bonus formulas established in accordance with the
provisions of Section 3.2.  The maximum amount of any Performance Award payable
to a 162(m) Participant under this Section 8.2(b) shall not exceed the Award
Limit with respect to any calendar year.  Unless otherwise specified by the
Administrator at the time of grant, the Performance Criteria with respect to a
Performance Award payable to a 162(m) Participant shall be determined on the
basis of generally accepted accounting principles.
 
Section 8.3                        
Share Payments

 
Any Employee or Independent Director selected by the Administrator may receive
Share Payments in the manner determined from time to time by the
Administrator.  The number of shares shall be determined by the Administrator
and may be based upon the Performance Criteria or other specific criteria
determined appropriate by the Administrator, determined on the date such Share
Payment is made or on any date thereafter.


Section 8.4                        
Deferred Shares

 
Any Employee or Independent Director selected by the Administrator may be
granted an award of Deferred Shares in the manner determined from time to time
by the Administrator.  The number of Deferred Shares shall be determined by the
Administrator and may be linked to the Performance Criteria or other specific
criteria determined to be appropriate by the Administrator, in each case on a
specified date or dates or over any period or periods determined by the
Administrator.  Common Shares underlying a Deferred Share award will not be
issued until the Deferred Share award has vested, pursuant to a vesting schedule
or performance criteria set by the Administrator.  Unless otherwise provided by
the Administrator, a Holder of Deferred Shares shall have no rights as a Company
shareholder with respect to such Deferred Shares until such time as the Award
has vested and the Common Shares underlying the Award have been issued.



--------------------------------------------------------------------------------


Section 8.5                        
Term

 
The term of a Performance Award, award of Deferred Shares and/or Share Payment
shall be set by the Administrator in its discretion.


Section 8.6                        
Exercise or Purchase Price

 
The Administrator may establish the exercise or purchase price of a Performance
Award, Deferred Share award or shares received as a Share Payment; provided,
however, that such price shall not be less than the par value of a share of
Common Share, unless otherwise permitted by applicable state law.


Section 8.7                        
Exercise Upon Termination of Employment or Termination of Directorship

 
A Performance Award, award of Deferred Shares and/or Share Payment is
exercisable or payable only while the Holder is an Employee or Independent
Director, as applicable; provided, however, that, except with respect to
Performance Awards granted to Section 162(m) Participants, the Administrator in
its sole discretion may provide that the Performance Award, award of Deferred
Shares and/or Share Payment may be exercised or paid subsequent to a Termination
of Employment or Termination of Directorship, or following a Change in Control,
or because of the Holder’s retirement, death or disability, or otherwise.


Section 8.8                        
Form of Payment

 
Payment of the amount determined under Section 8.2 above shall be in cash, in
Common Shares or a combination of both, as determined by the Administrator.  To
the extent any payment under this Article VIII is effected in Common Shares, it
shall be made subject to satisfaction of all provisions of Section 6.6.


ARTICLE IX.
 
ADMINISTRATION
 
Section 9.1                        
Share and Unit Option Committee

 
The Share and Unit Option Committee shall consist of two or more Directors,
appointed by and holding office at the pleasure of the Board, none of whom shall
be an Employee and each of whom is both a “non-employee director” as defined by
Rule 16b-3 and an “outside director” for purposes of Section 162(m) of the
Code.  Appointment of Committee members shall be effective upon acceptance of
appointment.  Committee members may resign at any time by delivering written
notice to the Board.  Vacancies in the Committee may be filled by the Board.


Section 9.2                        
Duties and Powers of Committee

 
It shall be the duty of the Committee to conduct the general administration of
this Plan in accordance with its provisions.  The Committee shall have the power
to interpret this Plan, the Award Agreements and to adopt such rules for the
administration, interpretation and application of this Plan as are consistent
therewith and to interpret, amend or revoke any such rules.  Any such
interpretations and rules with respect to Incentive Share Options shall be
consistent with the provisions of Section 422 of the Code.  The Committee shall
have the power to amend any Award Agreement provided that the rights or
obligations of the Holder of the Award that is the subject of any such Award
Agreement are not affected adversely; provided, however, that without the
approval of the shareholders of the Company, neither the Committee nor the Board
shall authorize the amendment of any outstanding Option to reduce its exercise
price.  Notwithstanding anything contained herein, no Option shall be canceled
and replaced with the grant of an Option having a lower exercise price without
the approval of the shareholders of the Company.  Grants or Awards under the
Plan need not be the same with respect to each Holder.  In its sole discretion,
the Board may at any time and from time to time exercise any and all rights and
duties of the Committee under the Plan except with respect to matters which
under Rule 16b-3 or Section 162(m) of the Code, or any regulations or rules
issued thereunder, are required to be determined in the sole discretion of the
Committee.  Notwithstanding the foregoing, the full Board, acting by a majority
of its members in office, shall conduct the general administration of the Plan
with respect to Awards granted to Independent Directors.



--------------------------------------------------------------------------------


 
Section 9.3                        
Majority Rule

 
The Committee shall act by a majority of its members in attendance at a meeting
where quorum is present or by a memorandum or other written instrument signed by
all members of the Committee.


Section 9.4                        
Compensation; Professional Assistance; Good Faith Actions

 
Members of the Committee shall receive such compensation for their services as
members as may be determined by the Board.  All expenses and liabilities which
members of the Committee incur in connection with the administration of this
Plan shall be borne by the Company.  The Committee may, with the approval of the
Board, employ attorneys, consultants, accountants, appraisers, brokers or other
persons.  The Committee, the Company and the Company’s officers and Directors
shall be entitled to rely upon the advice, opinions or valuations of any such
persons.  All actions taken and all interpretations and determinations made by
the Committee or the Board in good faith shall be final and binding upon all
Holders, the Company and all other interested persons.  No members of the
Committee or the Board shall be personally liable for any action, determination
or interpretation made in good faith with respect to this Plan or any Award, and
all members of the Committee and the Board shall be fully protected by the
Company in respect of any such action, determination or interpretation.


ARTICLE X.
 
MISCELLANEOUS PROVISIONS
 
Section 10.1                                  
Not Transferable

 
(a) Awards under this Plan may not be sold, pledged, assigned, or transferred in
any manner other than by will or the laws of descent and distribution or, with
the consent of the Administrator, pursuant to a transfer to the spouse and/or
lineal descendants of the Holder and/or to a trust, partnership or other entity
the sole beneficiaries, partners or other members of which are such Holder’s
spouse and/or lineal descendants, unless and until such Awards have been
exercised, or the shares underlying such Awards have been issued, and all
restrictions applicable to such shares have lapsed.  No Award or interest or
right therein shall be liable for the debts, contracts or engagements of the
Holder or his successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.
 
(b) During the lifetime of the Holder, only he may exercise an Option or other
Award (or any portion thereof) granted to him under the Plan, unless it has been
disposed of pursuant to the foregoing paragraph.  After the death of the Holder
(or transferee), any exercisable portion of an Option or other Award may, prior
to the time when such portion becomes unexercisable under the Plan or the
applicable Award Agreement or other agreement, be exercised by the personal
representative of, or by any person empowered to do so under, the deceased
Holder’s (or transferee’s) will or under the then applicable laws of descent and
distribution.
 
Section 10.2                                  
Amendment, Suspension or Termination of this Plan

 
The plan will expire on, and no Award may be granted pursuant to the Plan after,
May 14, 2014; and any Award outstanding on such date shall remain in force
according to the terms of the applicable Award Agreement.  In addition, this
Plan may be wholly or partially amended or otherwise modified, suspended or
terminated at any time or from time to time by the Board or the Committee;
provided, however, that (a) to the extent necessary and desirable to comply with
any applicable law, regulation, or stock exchange rule, the Company shall obtain
shareholder approval of any Plan amendment in such a manner and to such a degree
as required, and (b) shareholder approval is required for any amendment to the
Plan that (i) increases the number of shares available under the Plan (other
than any adjustment as provided by Section 10.3), (ii) permits the Administrator
to grant Options with an exercise price that is below Fair Market Value on the
date of grant, or (iii) permits the Administrator to extend the exercise period
for an Option beyond ten years from the date of grant.  The Award Limit may be
increased by the Board or the Committee at any time and from time to time, and
Awards may be granted with respect to a number of shares not in excess of such
increased
 

--------------------------------------------------------------------------------


Award Limit; provided, however, that no such increase of the Award Limit shall
be effective unless and until such increase is approved by the Company’s
shareholders and if such approval is not obtained all Awards granted with
respect to a number of shares in excess of the Award Limit in effect prior to
such increase shall be canceled and shall become null and void.  No amendment,
suspension or termination of this Plan shall, without the consent of the Holder
alter or impair any rights or obligations under any Awards theretofore granted,
unless the Award Agreement itself otherwise expressly so provides.  No Award may
be granted during any period of suspension or after termination of this Plan,
and in no event may any Incentive Share Option be granted under this Plan after
May 28, 2003.


Section 10.3                                  
Changes in Common Shares or Assets of the Company; Acquisition or Liquidation of
the Company and Other Corporate Events

 
(a) Subject to Section 10.3(d), in the event that the Administrator determines
that any dividend or other distribution (whether in the form of cash, Common
Shares, other securities or other property), recapitalization, reclassification,
share split, reverse share split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase, liquidation, dissolution, or sale,
transfer, exchange or other disposition of all or substantially all of the
assets of the Company (including, but not limited to, a Change in Control), or
exchange of Common Shares or other securities of the Company, issuance of
warrants or other rights to purchase Common Shares or other securities of the
Company, or other similar corporate transaction or event, in the Administrator’s
sole discretion, affects the Common Shares such that an adjustment is
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to an Award, then the Administrator shall, in such manner as it may deem
equitable, adjust any or all of:
 
(i)  
The number and kind of Common Shares (or other securities or property) with
respect to which Awards may be granted or awarded (including, but not limited
to, adjustments of the limitations in Section 2.1 on the maximum number and kind
of shares which may be issued and adjustments of the Award Limit);

 
(ii)  
The number and kind of Common Shares (or other securities or property) subject
to outstanding Awards; and

 
 
(iii) 
 The grant or exercise price with respect to any Award.

 
(b) Subject to Section 10.3(d), except as otherwise provided in any Award
Agreement, in the event of any transaction or event described in Section 10.3(a)
or any unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate thereof (including, without limitation, any Change in Control), or of
changes in applicable laws, regulations or accounting principles, the
Administrator, in its sole discretion, and on such terms and conditions as it
deems appropriate, either by the terms of the applicable Award Agreement or by
action taken prior to the occurrence of such transaction or event and either
automatically or upon the Holder’s request, is hereby authorized to take any one
or more of the following actions whenever the Administrator determines that such
action is appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan or
with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:
 
(i)  
To provide for either the purchase of any such Award for an amount of cash equal
to the amount that could have been attained upon the exercise of such Award or
realization of the Holder’s rights had such Award been currently exercisable or
payable or fully vested or the replacement of such Award with other rights or
property selected by the Administrator in its sole discretion;

 
(ii)  
To provide that the Award cannot vest, be exercised or become payable after such
event;

 
(iii)  
To provide that such Award shall be exercisable as to all shares covered
thereby, notwithstanding anything to the contrary in Section 5.3 or 5.4 or the
provisions of such Award;

 

--------------------------------------------------------------------------------


 
(iv)  
To provide that such Award be assumed by the successor or survivor corporation,
or a parent or subsidiary thereof, or shall be substituted for similar options,
rights or awards covering the stock of the successor or survivor corporation, or
a parent or subsidiary thereof, with appropriate adjustments as to the number
and kind of shares and prices;

 
(v)  
To make adjustments in the number and type of Common Shares (or other securities
or property) subject to outstanding Awards, and in the number and kind of
outstanding Restricted Shares or Deferred Shares and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding options, rights and awards and options, rights and awards which
may be granted in the future; and

 
(vi)  
To provide that, for a specified period of time prior to such event, the
restrictions imposed under an Award Agreement upon some or all Restricted Shares
or Deferred Shares may be terminated, and, in the case of Restricted Shares,
some or all of such Restricted Shares may cease to be subject to repurchase
under Section 7.5 or forfeiture under Section 7.4 after such event.

 
(c) Subject to Sections 3.2, 3.3 and 10.3(d), the Administrator may, in its
discretion, include such further provisions and limitations in any Award,
agreement or certificate, as it may deem equitable and in the best interests of
the Company.
 
(d) With respect to Awards which are granted to Section 162(m) Participants and
are intended to qualify as performance-based compensation under
Section 162(m)(4)(C), no adjustment or action described in this Section 10.3 or
in any other provision of the Plan shall be authorized to the extent that such
adjustment or action would cause such Award to fail to so qualify under Section
162(m)(4)(C), or any successor provisions thereto. No adjustment or action
described in this Section 10.3 or in any other provision of the Plan shall be
authorized to the extent that such adjustment or action would cause the Plan to
violate Section 422(b)(1) of the Code.  Furthermore, no such adjustment or
action shall be authorized to the extent such adjustment or action would result
in short-swing profits liability under Section 16 or violate the exemptive
conditions of Rule 16b-3 unless the Administrator determines that the Award is
not to comply with such exemptive conditions.  The number of Common Shares
subject to any Award shall always be rounded to the next whole number.
 
(e) The existence of the Plan, the Award Agreement and the Awards granted
hereunder shall not affect or restrict in any way the right or power of the
Company or the shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of shares or of options, warrants or rights to purchase shares or of bonds,
debentures, preferred or prior preference shares whose rights are superior to or
affect the Common Shares or the rights thereof or which are convertible into or
exchangeable for Common Shares, or the dissolution or liquidation of the
company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.
 
Section 10.4                                  
Approval of Plan by Shareholders.

 
The Plan will be submitted for the approval of the Company’s shareholders after
the date of the Board’s initial adoption of the Plan, and any amendment to the
Plan increasing the aggregate number of Common Shares issuable under the Plan
will be submitted for the approval of the Company’s shareholders after the date
of the Board’s adoption of such amendment.  Awards may be granted or awarded
prior to such shareholder approval, provided that such Awards shall not be
exercisable nor shall such Awards vest prior to the time when the Plan is
approved by the shareholders, and provided further that if such approval is not
obtained, all Awards previously granted or awarded under the Plan shall
thereupon be canceled and become null and void.  In addition, if the Board
determines that Awards other than Options which may be granted to Section 162(m)
Participants should continue to be eligible to qualify as performance-based
compensation under Section 162(m)(4)(C) of the Code, the Performance Criteria
must be disclosed to and approved by the Company’s shareholders no later than
the first shareholder meeting that occurs in the fifth year following the year
in which the Company’s shareholders previously approved the Performance
Criteria.



--------------------------------------------------------------------------------


 
Section 10.5                                  
Tax Withholding

 
The Company or the Partnership, as applicable, shall be entitled to require
payment in cash or deduction from other compensation payable to each Holder of
any sums required by federal, state or local tax law to be withheld with respect
to the issuance, vesting, exercise or payment of any Award.  The Administrator
may in its discretion and in satisfaction of the foregoing requirement allow
such Holder to elect to have the Company or the Partnership, as applicable,
withhold Common Shares otherwise issuable under such Award (or allow the return
of Common Shares) having a Fair Market Value equal to the sums required to be
withheld.  Notwithstanding any other provision of the Plan, the number of Common
Shares which may be withheld with respect to the issuance, vesting, exercise or
payment of any Award (or which may be repurchased from the Holder of such Award
within six months after such Common Shares were acquired by the Holder from the
Company) in order to satisfy the Holder’s federal and state income and payroll
tax liabilities with respect to the issuance, vesting, exercise or payment of
the Award shall be limited to the number of Common Shares which have a Fair
Market Value on the date of withholding or repurchase equal to the aggregate
amount of such liabilities based on the minimum statutory withholding rates for
federal and state tax income and payroll tax purposes that are applicable to
such supplemental taxable income.


Section 10.6                                  
Loans

 
The Committee may, in its discretion, extend one or more loans to Employees in
connection with the exercise or receipt of an Award granted or awarded under the
Plan, or the issuance of Restricted Shares or Deferred Shares awarded under the
Plan.  The terms and conditions of any such loan shall be set by the
Committee.  Notwithstanding the foregoing, no loan shall be made to an Employee
under this Section to the extent such loan shall result in an extension or
maintenance of credit, an arrangement for the extension of credit, or a renewal
of an extension of credit in the form of a personal loan to or for any Director
or executive officer of the Company that is prohibited by Section 13(k) of the
Exchange Act or other applicable law.  In the event that the Committee
determines in its discretion that any loan under this Section may be or will
become prohibited by Section 13(k) of the Exchange Act or other applicable law,
the Committee may provide that such loan shall be immediately due and payable in
full and may take any other action in connection with such loan as the Committee
determines in its discretion to be necessary or appropriate for the repayment,
cancellation or extinguishment of such loan.


Section 10.7                                  
Effect of Plan Upon Options and Compensation Plans

 
The adoption of this Plan shall not affect any other compensation or incentive
plans in effect for the Company, the Partnership or any Subsidiary.  Nothing in
this Plan shall be construed to limit the right of the Company, the Partnership
or any Subsidiary (i) to establish any other forms of incentives or compensation
for Employees or Independent Directors or (ii) to grant or assume options or
other rights or awards otherwise than under this Plan in connection with any
proper corporate purpose including but not by way of limitation, the grant or
assumption of options in connection with the acquisition by purchase, lease,
merger, consolidation or otherwise, of the business, securities or assets of any
corporation, partnership, limited liability company, firm or association.


Section 10.8                                  
Section 83(b) Election Prohibited

 
No Holder may make an election under Section 83(b) of the Code, or any successor
section thereto, with respect to any award or grant under the Plan without the
consent of the Administrator, which the Administrator may grant or withhold at
its sole discretion.


Section 10.9                                  
Grants of Awards to Certain Employees

 
The Company, the Partnership and any Subsidiary may provide through the
establishment of a formal written policy or otherwise for the method by which
Common Shares and/or payment therefor may be exchanged or contributed between
the Company and such other party, or may be returned to the Company upon any
forfeiture of Common Shares by the Holder, for the purpose of ensuring that the
relationship between the Company and the Partnership or such Subsidiary remains
at arm’s-length.
 

--------------------------------------------------------------------------------


Section 10.10                                  
Restrictions on Awards

 
This Plan shall be interpreted and construed in a manner consistent with the
Company’s status as a REIT.  No Award shall be granted or awarded, and with
respect to an Option already granted under the Plan, such Option shall not be
exercisable:


(a) to the extent such Award or Option exercise could cause the Holder to be in
violation of the Ownership Limit (as defined in the Company’s Articles of
Incorporation, as amended from time to time); or
 
(b) if, in the discretion of the Administrator, such Award or Option exercise
could result in income to the Company which, when considered in light of the
Company’s other income, could cause the Company to fail to satisfy the gross
income limitations set forth in Code Section 856(c) or otherwise impair the
Company’s status as a REIT.
 
Section 10.11                                  
Compliance with Laws

 
The Plan, the granting and vesting of Awards under the Plan and the issuance and
delivery of Common Shares and the payment of money under the Plan or under
Awards granted or awarded hereunder are subject to compliance with all
applicable federal and state laws, rules and regulations (including but not
limited to state and federal securities law and federal margin requirements) and
to such approvals by any listing, regulatory or governmental authority as may,
in the opinion of counsel for the Company, be necessary or advisable in
connection therewith; provided, however, that the foregoing shall not relieve
the Company of its obligations under any Award.  Any securities delivered under
the Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all applicable legal requirements.  To the extent
permitted by applicable law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.


Section 10.12                                  
Titles

 
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Plan.


Section 10.13                                  
Governing Law

 
This Plan and any agreements hereunder shall be administered, interpreted and
enforced under the internal laws of the state of North Carolina without regard
to conflicts of laws thereof.


Section 10.14                                  
Conflicts

 
Notwithstanding any other provision of the Plan, no Holder shall acquire or have
any right to acquire any Common Shares, and shall not have other rights under
the Plan, which are prohibited under the Company’s Articles of Incorporation, as
amended from time to time.


Section 10.15                                  
Section 409A

 
To the extent that the Committee determines that any Award granted under the
Plan is subject to Section 409A, the Award Agreement evidencing such Award shall
incorporate the terms and conditions required by Section 409A.  To the extent
applicable, the Plan and Award Agreements shall be interpreted in accordance
with Section 409A.  Notwithstanding any provision of the Plan to the contrary,
in the event that the Committee determines that any Award may be subject to
Section 409A, the Committee reserves the right (without any obligation to do so
or to indemnify any Holder for failure to do so) to adopt such amendments to the
Plan and the applicable Award Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Committee determines are necessary or appropriate to
(a) exempt the Award from Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (b) to comply
with the requirements of Section 409A and thereby avoid the application of any
penalty taxes under such Section. Notwithstanding the foregoing, no provision of
any Award or this Plan shall be interpreted or construed to transfer any
liability for failure to comply with the requirements of Section 409A from a
Holder or any other individual to the Company or any of its affiliates,
employees or agents.

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties below have caused the foregoing Plan to be
approved by their officers duly authorized on December 29, 2008.



TANGER FACTORY OUTLET CENTERS, INC.
a North Carolina corporation




By:         /s/ Stanley K.
Tanger                                                    
Stanley K. Tanger
Chief Executive Officer






TANGER PROPERTIES LIMITED PARTNERSHIP
a North Carolina limited partnership


By:           Tanger GP Trust
a Maryland business trust


Its General Partner




By:      /s/ Stanley K. Tanger                                           
Stanley K. Tanger
Chairman of the Board





